Citation Nr: 0827289	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-06 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967 and April 1970 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDING OF FACT

The veteran's alleged in-service stressors have not been 
verified and cannot be verified by VA.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id.; see also 38 C.F.R. § 4.125(a) (2007).

Here, the veteran has been diagnosed with PTSD by a VA 
psychologist in January 2007.  This case turns on the second 
required element listed above, the occurrence of an in-
service stressor.  

As discussed above, establishing service connection for PTSD 
requires credible supporting evidence that the claimed in- 
service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service 
in a combat zone does not establish that a veteran engaged in 
combat with the enemy.  Id.  Whether the veteran engaged in 
combat with the enemy is determined through the receipt of 
certain recognized military citations or other supportive 
evidence.  West v. Brown, 7 Vet. App. 70 (1994).

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

Here, the veteran's service personnel records and Form DD-214 
do not reflect combat with the enemy.  The veteran's military 
occupation specialty (MOS) of single engine aircraft mechanic 
is not indicative of combat participation.  Nor do his 
service personnel records contain any indication that the 
veteran received any of the awards or citations presumptively 
indicative of engaging in combat with the enemy, such as the 
Combat Infantryman Badge.  

The veteran asserted in a March 2005 PTSD consultation that 
he was a crew chief on fixed wing aircrafts, which were often 
hit by enemy fire and occasionally shot down.  If true, this 
could be considered combat with the enemy.

However, the Board can find no evidence in the veteran's 
personnel records and DD-214 of that which the veteran 
asserts.  The DD-214 for the veteran's military service from 
1970 to 1973 notes that the veteran received an aircraft 
crewman badge.  However, the DD-214 for the veteran's 1965 to 
1968 service, during which time he served in Vietnam, does 
not include a similar citation.  

There is a presumption of regularity that attends the 
administrative functions of the Government, unless rebutted 
by clear and convincing evidence to the contrary.  See Ashley 
v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation Inc., 272 U.S. 1, 14-15, 47 
S.Ct. 1, 71 L.Ed. 131(1926); see also Baldwin v. West, 13 
Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  The Court has specifically held that a statement by 
a claimant, standing alone, is not sufficient to rebut the 
presumption of regularity afforded VA operations.  Jones v. 
West, 12 Vet. App. 98, 100, 102 (1998).  Here, the U.S. Army 
is entitled to a presumption that it has accurately 
designated the veteran's MOS and citations, and the veteran 
has offered no evidence to the contrary.  Thus, the Board 
finds that the absence of the aircraft crewman badge during 
the veteran's first term of service is evidence that the 
veteran did not serve as a crew chief on a fixed wing 
aircraft during his tour in Vietnam.

In any event, the Board finds no objective basis to find that 
the veteran engaged in combat with the enemy, an "actual 
fight or encounter with a military foe or hostile unit or 
instrumentality".  The service record would only provide 
evidence against such a finding.  Therefore, there is no 
evidence that the veteran engaged in combat with the enemy.

The veteran's alleged in service stressors, described in May 
2005, March 2006, and January 2007 statements submitted by 
the veteran, include witnessing a fellow soldier killed 
during an attack on his base, witnessing fellow soldiers 
killed in grenade attacks, and switching assignments with a 
fellow soldier who was subsequently killed.  Because the 
record does not demonstrate that the veteran engaged in 
combat with the enemy, his alleged in-service stressors must 
be corroborated.

The Board has reviewed the veteran's statements in detail and 
finds that because of inconsistencies regarding the dates and 
servicemen involved in the events the veteran described, as 
well as lack of sufficient detail, the alleged stressors are 
of a nature that would be impossible to verify through 
official records.  

In a May 2005 statement, the veteran described the following 
inservice stressors:  He first stated that in November 1966, 
he asked a friend named "[redacted]" to take his place as 
crew chief on an aircraft because he was ill.  "[redacted]" 
and the aircraft's pilot were shot down and killed and the 
veteran continues to feel guilty.

The veteran next asserted that in December 1966, his base in 
Bearcat, Vietnam, came under enemy fire and his friend 
"[redacted]" was shot and lost his left arm.  The veteran reports 
that he carried [redacted] to the medics and was covered in [redacted]'s 
blood.  

Lastly, the veteran described two incidents in which friends 
were killed or injured by grenade attacks.  The first 
allegedly occurred in February 1967 in Vung Tau, Vietnam.  
The veteran and friends were sitting at a bar on the beach 
when a child approached the bar and threw a grenade.  The 
veteran stated, "we broke for cover but [redacted] did make it 
and was injury and he later lost one of his legs."  

The second attack allegedly occurred in April 1967 in Vung 
Tau, Vietnam.  The veteran and fellow servicemen ". . . was 
on the past truck going to the village when someone threw a 
grenade in the back of the truck.  We jumped out of the truck 
but [redacted] and [redacted], friends did not make it off the truck alone 
with some other fellow soldiers.  [T]hey all was killed."  

In March 2006, the veteran submitted another statement 
describing his alleged PTSD stressors.  He again described 
the death of his friend [redacted] who filled in for him when 
he was sick.  However, the veteran said that this incident 
occurred in March 1967 instead of November 1966.  

The veteran also reported that in December 1966 in Bearcat, 
Vietnam, his company came under fire and a friend whose name 
he doesn't remember was killed right next to the veteran.  

Additionally, the veteran again described seeing a friend 
killed on a beach in Vung Tau, Vietnam, by a grenade, but 
this time he alleges that the attack occurred in April 1967 
instead of February 1967.  In this account, a soldier named 
[redacted] was killed, instead of a soldier named [redacted] losing a 
leg.  

The veteran also attached a statement to his January 2007 
substantive appeal, describing his alleged in service 
stressors.  He again reported that in March 1967, he asked a 
friend named [redacted] to take his place as crew chief 
because he was ill.  [redacted] and the aircraft's pilot were 
shot down and killed on Highway 1 between Vung Tau and 
Saigon, Vietnam.  The veteran feels responsible for his 
friend's death.  However, in his May 2005 statement, he 
reported that [redacted] was killed in November 1966.  

The veteran also described again the death of a friend whose 
name he cannot remember in November 1966 when his company was 
attacked in Bearcat, Vietnam.

Finally, the veteran again described seeing his friend [redacted]
killed on a beach in Vung Tau, Vietnam by a grenade in April 
1967.  

The Board has a duty to assess the credibility and probative 
value of all evidence of record.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).

Here, the veteran's numerous inconsistent statements 
undermine his credibility.  Even such significant details as 
the names of the other servicemen injured or killed (even his 
friend's names) vary from one account to another.  The Board 
finds that these inconsistencies are evidence that the 
veteran's claimed stressors did not actually occur.  This is 
particularly true in light of the fact that the veteran has 
cited stressors statements that could be confirmed by the VA 
if he provided us with such basic information as the full 
name of a "friend" wounded or killed.  His accounts do not 
provide sufficient information for VA to verify his alleged 
stressors through further research because he has given the 
VA no basis to research. 

The veteran asserts that in either November or December 1966, 
his company was attacked near Bearcat, Vietnam.  During this 
attack, a friend of the veteran was shot and lost an arm 
and/or was killed.  In the veteran's May 2005 statement, this 
serviceman is named [redacted].  In the veteran's later accounts, 
he is unnamed.  Even if unit records showed an attack on the 
veteran's company during this time which resulted in 
casualties, there is no way of knowing if one of the 
casualties was the veteran's "friend" or not.  The veteran 
has not submitted any additional evidence, such as eye 
witness statements from fellow service members, to support 
this alleged stressor.  Thus, there is no evidence to 
corroborate this alleged stressor and it is not verifiable 
through the assistance of VA.  

The veteran has also described a grenade attack that occurred 
at a bar on a beach in Vung Tau, Vietnam.  In one account, 
the attack occurred in February 1967 and injured the 
veteran's friend [redacted].  In later accounts, the attack 
occurred in April 1967 and killed the veteran's friend [redacted].  
It is not clear to the Board whether the veteran intended to 
describe one incident or two.  Regardless, without more 
information about [redacted] and [redacted], such as last names and unit 
information, VA cannot verify whether these soldiers were 
injured or killed during the time periods given.  The veteran 
has not submitted any additional evidence, such as eye 
witness statements from fellow service members, to support 
this alleged stressor.  Thus, there is no evidence to 
corroborate this alleged stressor and it is not verifiable 
through the assistance of VA.  

In his May 2005 statement, the veteran described witnessing 
the deaths of fellow soldiers, including his friends [redacted]
and [redacted], when someone threw a grenade at the truck they were 
riding in.  The veteran has failed to provide [redacted] and [redacted]
last names or units and has not submitted any other evidence 
that could show that this event happened.  Thus, there is no 
evidence to corroborate this alleged stressor and it is not 
verifiable through the assistance of VA.  

Finally, the veteran has described on several occasions how 
he experiences guilt because his friend "[redacted]" took 
his place as crew chief on an aircraft that was shot down in 
either November 1966 or alternatively, in March 1967.  The 
veteran has failed to clarify when this event occurred or 
provide "[redacted]'s" true name.  Furthermore, as the Board 
discussed above, service personnel records do not support the 
veteran's claims that he was a crew chief during his tour in 
Vietnam.  Thus, there is no evidence to corroborate this 
alleged stressor and it is not verifiable through the 
assistance of VA.  

The Board has also considered the veteran's statements during 
a March 2005 PTSD consultation that he saw children maimed 
and killed.  However, the veteran has provided no details 
regarding when or where he witnessed this particular stressor 
and it is the type of event that is unlikely to be recorded 
in military records.  Thus, there is no evidence to 
corroborate this alleged stressor and it is not verifiable 
through the assistance of VA.  

The fact that his stressors statement are not always 
consistent provides an additional basis for not remanding 
this case for stressor verification.  Simply stated, there is 
nothing that the VA could confirm using the veteran's 
statements as a guide.  

Finally, the Board has considered statements from the 
veteran's spouse and step daughter reporting that the 
veteran's behavior has changed dramatically over the past few 
years.  While these observations are relevant to the issue of 
whether the veteran has PTSD, they do not provide 
verification of the veteran's alleged stressors.  

The veteran has not provided the necessary verification of 
his stressors or any evidence that he engaged in combat.  As 
this essential element of a service connection claim for PTSD 
has not been established, the veteran's claim must be denied.  
The evidence as to that issue is not so evenly balanced so as 
to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was partially 
satisfied prior to the RO's rating decision by way of a 
letter to the veteran in May 2005 that informed him of what 
evidence was required to substantiate a service connection 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  

In March 2006, VA sent the veteran a letter explaining 
specifically what evidence is required to establish a service 
connection claim for PTSD.  However, this notice was not 
provided to the veteran prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a statement of the case in December 2006 and a 
supplemental statement of the case issued in March 2007, 
after the notice was provided in March 2006.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records.  

The veteran has not been afforded an examination in this 
case, nor has VA obtained a medical opinion.  However, the 
question of whether the veteran has a current diagnosis of 
PTSD is not at issue.  A VA examination could not verify the 
occurrence of the in service stressors alleged in this case.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Hence, VA's 
duty to provide a VA examination or obtain a medical opinion 
has not been triggered.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


